Citation Nr: 0529926	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  05-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether additional Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, can 
be paid prior to December 29, 2003.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a February 2005 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive appeal 
(VA Form 9), dated in May 2005, the appellant noted that she 
did not want a Board hearing.  However, in June 2005, the 
Board received a letter from the appellant.  In the letter, 
the appellant requested a hearing at the RO.  In addition, in 
a facsimile transmission (fax), received by the Board in 
October 2005, the appellant clarified her hearing request and 
stated that she desired a hearing at the RO before the Board.  
Thus, this case needs to be returned to the RO so that a 
Travel Board hearing may be scheduled.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the appellant for 
a hearing before the Board sitting at the 
RO.  The claims folder should be made 
available to the appellant and her 
representative, if any, so that they may 
prepare for the hearing.  They should be 
notified of the date and time of the 
hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required by the appellant until she 
receives further notice; however, she may present additional 
evidence or argument while the case is in remand status at 
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


